Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 1 of 19




                       EXHIBIT
                         15
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 2 of 19


                                                                    Page 1
                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
     -------------------------------X
     DEMOCRACY PARTNERS, LLC, et            :
     al.,                                   :
                                            :   Case No:
                  Plaintiffs                :   1:17-CV-1047-ESH
                                            :
                        -vs-                :   Pages 1 - 15
                                            :
     PROJECT VERITAS ACTION FUND,           :
     et al.,                                :
                                            :
                  Defendants                :
     -------------------------------X


            Videotape Deposition of Hrant Jamgochian
                            Washington, D.C.
                       Friday, February 22, 2019




     Reported by:      Kathleen M. Vaglica, RPR, RMR
     Job No:    461985


                         MAGNA LEGAL SERVICES
                             (866) 624-6221
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 3 of 19


                                                                    Page 2
 1

 2

 3

 4

 5

 6                                Friday, February 22, 2010

 7                                (10:23 a.m.)

 8

 9   Videotape Deposition of Hrant Jamgochian, held at

10   the offices of:

11

12         Verdi & Ogletree PLLC

13         1325 G Street, N.W.

14         Suite 500

15         Washington, D.C.       20005

16

17

18   Pursuant to notice, before Kathleen M. Vaglica, RPR,

19   RMR, a Notary Public in and for the District of

20   Columbia.

21

22
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 4 of 19


                                                                    Page 3
 1                       A P P E A R A N C E S

 2

 3   COUNSEL FOR DEFENDANTS

 4         STEPHEN R. KLEIN, ESQUIRE

 5         Statecraft PLLC

 6         1629 K Street, N.W., Suite 300

 7         Washington, D.C.       20006

 8         (202) 804-6676

 9         steve@statecraftlaw.com

10

11         KERRY BRAINARD VERDI, ESQUIRE

12         Verdi & Ogletree PLLC

13         1325 G Street, N.W., Suite 500

14         Washington, D.C.       20005

15         (202) 449-7703

16         kverdi@verdiogletree.com

17

18

19

20

21

22
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 5 of 19


                                                                    Page 4
 1   COUNSEL FOR PLAINTIFFS

 2         DARA LINDENBAUM, ESQUIRE

 3         Sandler Reiff Lamb Rosenstein & Birkenstock,

 4         P.C.

 5         1090 Vermont Avenue, N.W., Suite 750

 6         Washington, D.C.       20005

 7         (202) 479-1111

 8         lindenbaum@sandlerreiff.com

 9

10   COUNSEL FOR THE WITNESS

11         JAY ANGOFF, ESQUIRE

12         Mehri & Skalet, PLLC

13         1250 Connecticut Avenue, N.W.

14         Washington, D.C.       20036

15         (202) 822-5100

16

17   ALSO PRESENT

18         Ioannis Arsenis, Videographer

19

20

21

22
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 6 of 19


                                                                     Page 5
 1                               CONTENTS

 2

 3   EXAMINATION OF HRANT JAMGOCHIAN                                PAGE

 4   BY MR. KLEIN                                               7, 13

 5   BY MS. LINDENBAUM                                                11

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 7 of 19


                                                                    Page 6
 1                       P R O C E E D I N G S

 2                THE VIDEOGRAPHER:       We are now on the

 3   record.     This begins Videotape Number 1 in the

 4   deposition of Hrant Jamgochian in the matter of

 5   Democracy Partners versus Project Veritas in the

 6   United States District Court for the District of

 7   Columbia.     Today is Friday the 22nd, 2019, and the

 8   time on the camera is 10:23.

 9                This deposition is being taken at 1335 G

10   Street, Northwest, Washington, D.C., at the request

11   of Verdi & Ogletree PLLC.         The videographer is

12   Ioannis Arsenis of Magna Legal Services, and the

13   court reporter is Kathy Vaglica of Magna Legal

14   Services.     Will counsel and all parties present

15   state their appearances and whom they represent?

16                MR. KLEIN:     Stephen Klein, Statecraft Law

17   on behalf of the Project Veritas parties, and I'm

18   joined by Kerry Verdi of Verdi & Ogletree.

19                MS. LINDENBAUM:      Dara Lindenbaum, counsel

20   for the plaintiffs of the law firm of Sandler Reiff

21   Lamb Rosenstein & Birkenstock.

22                MR. ANGOFF:     Jay Angoff of Mehri and
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 8 of 19


                                                                     Page 7
 1   Skalet for the witness, Hrant Jamgochian.

 2                THE VIDEOGRAPHER:       Will the court reporter

 3   please swear in the witness?

 4         Thereupon,

 5                          Hrant Jamgochian,

 6   a witness, called for examination by counsel for the

 7   Defendant and, after having been sworn by the

 8   notary, was examined and testified as follows:

 9    EXAMINATION BY COUNSEL FOR THE DEFENDANTS, PROJECT

10                  VERITAS ACTION FUND, ET AL.

11   BY MR. KLEIN:

12         Q.     Mr. Jamgochian, have you ever been deposed

13   before?

14         A.     This is my first time.

15         Q.     All right.     Well, it's pretty simple.

16   Just please wait until I've completed a question

17   before answering.       Please use a yes or a no clearly

18   for purposes of the transcript.           Also for the

19   transcript let's do everything we can not to talk

20   over one another.

21                If you need a break, that's fine.           That

22   goes for counsel, of course, too, but please not
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 9 of 19


                                                                    Page 8
 1   while a question is pending.          If a question is not

 2   clear, please let me know, and I will certainly be

 3   happy to rephrase it.

 4                You do understand that you're here as a

 5   designee of Dialysis Patient Citizens pursuant to

 6   Federal Rule of Civil Procedure 30(b)(6)?

 7         A.     Yes, I do.

 8         Q.     If you're going to answer anything in a

 9   personal capacity, please do be clear about that.

10   For purposes of this case, I'm only interested in

11   Dialysis Patients; is that clear?

12         A.     Yes.   Thank you.

13         Q.     Very good.     What is Dialysis Patient

14   Citizens?

15         A.     So it's a patient advocacy organization.

16   We represent dialysis patients before policymakers.

17   Our mission is to improve patient quality of life.

18         Q.     About how many people work there?

19         A.     I've got five staff, a few other

20   consultants who help us with our advocacy efforts.

21         Q.     Who's Jackson Williams?

22         A.     Jackson Williams is now our regulatory
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 10 of 19


                                                                     Page 9
 1   affairs director.

 2          Q.    And who's Stephen Campbell?

 3          A.    He was a government affairs assistant,

 4   administrative assistant, who left our organization

 5   about four years ago.

 6          Q.    What role do you serve at Dialysis

 7   Patients?

 8          A.    I'm currently the CEO for Dialysis Patient

 9   Citizens.

10          Q.    And how long have you worked there?

11          A.    I've worked there, it will be eight years

12   in April.

13          Q.    Got a few questions now and I'm going to

14   be discussing doing business, and by that I mean did

15   you pay money or did dialysis patients pay money for

16   goods or services; is that clear?

17          A.    Yes.

18          Q.    Did Dialysis Patient Citizens do business

19   with Robert Creamer, Strategic Consulting Group, or

20   Democracy Partners prior to 2016?

21          A.    No, it has not.

22          Q.    In 2016 did Dialysis Patient Citizens
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 11 of 19


                                                                     Page 10
 1   agree on services to be performed by Democracy

 2   Partners, Strategic Consulting Group, or Robert

 3   Creamer?

 4          A.    No, we did not.

 5          Q.    In 2016 did Dialysis Patient Citizens

 6   agree on how much money would be paid to Democracy

 7   Partners, Strategic Consulting Group, or Robert

 8   Creamer?

 9          A.    No, we did not.

10          Q.    Did Dialysis Patient Citizens have a

11   contract with Democracy Partners, Strategic

12   Consulting Group, or Robert Creamer in 2016?

13          A.    No, we did not.

14          Q.    Is it accurate to say that the only thing

15   close to business that occurred between Dialysis

16   Patient Citizens and Democracy Partners, Strategic

17   Consulting Group, or Robert Creamer in 2016 was you

18   scheduled and then canceled a meeting to discuss

19   potential opportunities to work together?

20          A.    Yes, that's accurate.

21          Q.    Mr. Jamgochian, I thank you very much for

22   your candor.      I may have some followups on redirect,
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 12 of 19


                                                                     Page 11
 1   but I'm done here.

 2   EXAMINATION BY COUNSEL FOR THE PLAINTIFF, DEMOCRACY

 3                         PARTNERS, ET AL.

 4   BY MS. LINDENBAUM:

 5          Q.    Mr. Jamgochian, did you watch any of the

 6   videos that Project Veritas had posted of Robert

 7   Creamer, Democracy Partners?

 8          A.    I did not.     My staff had informed me of

 9   some of the negative publicity, which is why I

10   decided to cancel pursuing our partnership or

11   potential partnership.

12          Q.    Were you concerned that Democracy Partners

13   or Bob Creamer had done anything illegal?

14          A.    Not illegal, but more PR.         I represent a

15   nonprofit organization, and for Dialysis Patient

16   Citizens need to make sure that we maintain the best

17   possible public image.

18          Q.    Would you have continued to pursue the

19   relationship with Bob Creamer in either Strategic

20   Partners -- Strategic Consulting or Democracy

21   Partners had it not been for the actions of Project

22   Veritas?
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 13 of 19


                                                                     Page 12
 1          A.    I was interested in seeing what they were

 2   going to propose, absolutely.           I'd worked with him

 3   in a personal capacity, but never, you know,

 4   Dialysis Patient Citizens and, at the same time,

 5   could not risk, you know, any harm to the

 6   organization.

 7          Q.    What kind of work were you discussing

 8   having them do for Dialysis Patients?

 9          A.    At the point, I had reached out and asked

10   for grass roots work.        I know that they had done a

11   lot of grass roots work for the Obama Administration

12   and was interested in getting help, either social

13   media or helping maintain our database, etc.

14          Q.    Did you ultimately hire a company, a

15   person, a firm to do that kind of work that you were

16   looking for?

17          A.    We did hire GPS Impact, and for about a

18   year they helped us with our social media, our grass

19   roots, our online presence.

20          Q.    Do you know how much that contract was

21   for?

22          A.    The contract we paid about -- well, it was
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 14 of 19


                                                                     Page 13
 1   $2,500 per month.       It was the fee that we paid GPS

 2   Impact, and then they also got a percentage of how

 3   much we did -- I believe it was 12 percent -- for

 4   our online social media.         So that may have over a

 5   year been about $10,000 additional on top of the

 6   2,500 a month.

 7                MS. LINDENBAUM:       Thank you.

 8                THE WITNESS:      Sure.

 9                MR. KLEIN:     Could we just take a break for

10   five minutes?

11                THE VIDEOGRAPHER:       We are going off the

12   record.     The time is 10:30.

13                (Whereupon, a short recess was taken.)

14                THE VIDEOGRAPHER:       We are going back on

15   the record.      The time is 10:33.

16     EXAMINATION BY COUNSEL FOR THE DEFENDANT, PROJECT

17                   VERITAS ACTION FUND, ET AL.

18   BY MR. KLEIN:

19          Q.    Mr. Jamgochian, as far as this contract

20   that ultimately ended up happening for the grass

21   roots work and the online social media, did you have

22   any kind of, prior to entering into that, that
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 15 of 19


                                                                     Page 14
 1   agreement, that contract, did you have any kind of

 2   proposal from Democracy Partners, Strategic

 3   Consulting Group, or Robert Creamer that would

 4   outline any kind of work like that?

 5          A.    I did not, no.

 6                MR. KLEIN:        That's all.

 7                THE VIDEOGRAPHER:        Okay.   Give me a

 8   second.     This concludes today's deposition of Hrant

 9   Jamgochian for Case Number 1:17-CV-1047-ESH.               The

10   time on the camera is 10:33.

11                (Whereupon, at 10:33 a.m., the taking of

12   the instant deposition was concluded.)

13                (Whereupon, with the consent of the

14   witness, reading and signature waived.)

15                              *     *   *

16

17

18

19

20

21

22
Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 16 of 19


                                                                     Page 15
 1                   CERTIFICATE OF NOTARY PUBLIC

 2                I, Kathleen M. Vaglica, the officer before

 3   whom the foregoing deposition was taken, do hereby

 4   certify that the witness whose testimony appears in

 5   the foregoing deposition was duly sworn by me; that

 6   the testimony of said witness was taken by me in

 7   stenotype and thereafter reduced to typewriting

 8   under my direction; that said deposition is a true

 9   record of the testimony given by said witness; that

10   I am neither counsel for, related to, nor employed

11   by any of the parties to the action in which this

12   deposition was taken; and, further, that I am not a

13   relative or employee of any attorney or counsel

14   employed by the parties hereto, nor financially or

15   otherwise interested in the outcome of the action.

16

17                                ___________________________

18                                Notary Public in and for

19                                The District of Columbia

20

21   My Commission Expires:

22   February 28, 2021
            Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 17 of 19
                                                                                                     Page 1

          A          C 3:1 6:1              Creamer 9:19 10:3      entering 13:22                  H
absolutely 12:2      called 7:6               10:8,12,17 11:7      ESQUIRE 3:4,11        happening 13:20
accurate 10:14,20    camera 6:8 14:10         11:13,19 14:3          4:2,11              happy 8:3
action 1:7 7:10      Campbell 9:2           currently 9:8          et 1:3,7 7:10 11:3    harm 12:5
  13:17 15:11,15     cancel 11:10                                    13:17               held 2:9
                     canceled 10:18                  D             examination 5:3
actions 11:21                                                                            help 8:20 12:12
additional 13:5      candor 10:22           D 6:1                    7:6,9 11:2 13:16    helped 12:18
Administration       capacity 8:9 12:3      Dara 4:2 6:19          examined 7:8          helping 12:13
  12:11              case 1:4 8:10 14:9     database 12:13         Expires 15:21         hereto 15:14
administrative 9:4   CEO 9:8                decided 11:10                                hire 12:14,17
                     certainly 8:2          Defendant 7:7                   F
advocacy 8:15,20                                                                         Hrant 1:11 2:9 5:3
affairs 9:1,3        CERTIFICATE              13:16                far 13:19               6:4 7:1,5 14:8
ago 9:5                15:1                 Defendants 1:8 3:3     February 1:13 2:6
agree 10:1,6         certify 15:4             7:9                    15:22                         I
agreement 14:1       Citizens 8:5,14 9:9    Democracy 1:3 6:5      Federal 8:6           illegal 11:13,14
al 1:4,7 7:10 11:3     9:18,22 10:5,10        9:20 10:1,6,11,16    fee 13:1              image 11:17
  13:17                10:16 11:16 12:4       11:2,7,12,20 14:2    financially 15:14     Impact 12:17 13:2
Angoff 4:11 6:22     Civil 8:6              deposed 7:12           fine 7:21             improve 8:17
  6:22               clear 8:2,9,11 9:16    deposition 1:11 2:9    firm 6:20 12:15       informed 11:8
answer 8:8           clearly 7:17             6:4,9 14:8,12 15:3   first 7:14            instant 14:12
answering 7:17       close 10:15              15:5,8,12            five 8:19 13:10       interested 8:10
appearances 6:15     Columbia 1:2 2:20      designee 8:5           follows 7:8              12:1,12 15:15
appears 15:4           6:7 15:19            dialysis 8:5,11,13     followups 10:22       Ioannis 4:18 6:12
April 9:12           Commission 15:21         8:16 9:6,8,15,18     foregoing 15:3,5
Arsenis 4:18 6:12    company 12:14            9:22 10:5,10,15      four 9:5                        J
asked 12:9           completed 7:16           11:15 12:4,8         Friday 1:13 2:6 6:7   Jackson 8:21,22
assistant 9:3,4      concerned 11:12        direction 15:8         FUND 1:7 7:10         Jamgochian 1:11
attorney 15:13       concluded 14:12        director 9:1             13:17                 2:9 5:3 6:4 7:1,5
Avenue 4:5,13        concludes 14:8         discuss 10:18          further 15:12           7:12 10:21 11:5
a.m 2:7 14:11        Connecticut 4:13       discussing 9:14                                13:19 14:9
                     consent 14:13            12:7                          G            Jay 4:11 6:22
         B           consultants 8:20       District 1:1,2 2:19    G 2:13 3:13 6:1,9     Job 1:20
back 13:14           Consulting 9:19          6:6,6 15:19          getting 12:12         joined 6:18
begins 6:3             10:2,7,12,17         doing 9:14             Give 14:7
behalf 6:17            11:20 14:3           duly 15:5              given 15:9                     K
believe 13:3         CONTENTS 5:1           D.C 1:12 2:15 3:7      goes 7:22             K 3:6
best 11:16           continued 11:18          3:14 4:6,14 6:10     going 8:8 9:13 12:2   Kathleen 1:19 2:18
Birkenstock 4:3      contract 10:11                                  13:11,14              15:2
                       12:20,22 13:19                 E            good 8:13             Kathy 6:13
 6:21
Bob 11:13,19           14:1                 E 3:1,1 6:1,1          goods 9:16            Kerry 3:11 6:18
BRAINARD 3:11        counsel 3:3 4:1,10     efforts 8:20           government 9:3        kind 12:7,15 13:22
break 7:21 13:9        6:14,19 7:6,9,22     eight 9:11             GPS 12:17 13:1          14:1,4
business 9:14,18       11:2 13:16 15:10     either 11:19 12:12     grass 12:10,11,18     Klein 3:4 5:4 6:16
 10:15                 15:13                employed 15:10,14        13:20                 6:16 7:11 13:9,18
                     course 7:22            employee 15:13         Group 9:19 10:2,7       14:6
        C            court 1:1 6:6,13 7:2   ended 13:20              10:12,17 14:3       know 8:2 12:3,5,10
             Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 18 of 19
                                                                                                     Page 2

 12:20                notary 2:19 7:8        pending 8:1           reached 12:9           staff 8:19 11:8
kverdi@verdiogl...     15:1,18               people 8:18           reading 14:14          state 6:15
 3:16                 notice 2:18            percent 13:3          recess 13:13           Statecraft 3:5 6:16
                      Number 6:3 14:9        percentage 13:2       record 6:3 13:12,15    States 1:1 6:6
           L          N.W 2:13 3:6,13        performed 10:1          15:9                 stenotype 15:7
Lamb 4:3 6:21          4:5,13                person 12:15          redirect 10:22         Stephen 3:4 6:16
law 6:16,20                                  personal 8:9 12:3     reduced 15:7             9:2
left 9:4                       O             PLAINTIFF 11:2        regulatory 8:22        steve@statecraftl...
Legal 1:21 6:12,13    O 6:1                  plaintiffs 1:5 4:1    Reiff 4:3 6:20           3:9
let's 7:19            Obama 12:11              6:20                related 15:10          Strategic 9:19 10:2
life 8:17             occurred 10:15         please 7:3,16,17,22   relationship 11:19       10:7,11,16 11:19
Lindenbaum 4:2        officer 15:2             8:2,9               relative 15:13           11:20 14:2
   5:5 6:19,19 11:4   offices 2:10           PLLC 2:12 3:5,12      rephrase 8:3           Street 2:13 3:6,13
   13:7               Ogletree 2:12 3:12       4:12 6:11           Reported 1:19            6:10
lindenbaum@sa...        6:11,18              point 12:9            reporter 6:13 7:2      Suite 2:14 3:6,13
   4:8                Okay 14:7              policymakers 8:16     represent 6:15 8:16      4:5
LLC 1:3               online 12:19 13:4      possible 11:17          11:14                sure 11:16 13:8
long 9:10               13:21                posted 11:6           request 6:10           swear 7:3
looking 12:16         opportunities          potential 10:19       right 7:15             sworn 7:7 15:5
lot 12:11               10:19                  11:11               risk 12:5
                      organization 8:15      PR 11:14              RMR 1:19 2:19                    T
        M               9:4 11:15 12:6       presence 12:19        Robert 9:19 10:2,7     take 13:9
M 1:19 2:18 15:2      outcome 15:15          present 4:17 6:14       10:12,17 11:6        taken 6:9 13:13
Magna 1:21 6:12       outline 14:4           pretty 7:15             14:3                   15:3,6,12
 6:13                                        prior 9:20 13:22      role 9:6               talk 7:19
maintain 11:16                  P            Procedure 8:6         roots 12:10,11,19      testified 7:8
 12:13                P 3:1,1 6:1            Project 1:7 6:5,17      13:21                testimony 15:4,6,9
matter 6:4            PAGE 5:3                 7:9 11:6,21 13:16   Rosenstein 4:3 6:21    thank 8:12 10:21
mean 9:14             Pages 1:6              proposal 14:2         RPR 1:19 2:18            13:7
media 12:13,18        paid 10:6 12:22        propose 12:2          Rule 8:6               thing 10:14
 13:4,21                13:1                 public 2:19 11:17                            time 6:8 7:14 12:4
meeting 10:18         parties 6:14,17          15:1,18                      S               13:12,15 14:10
Mehri 4:12 6:22         15:11,14             publicity 11:9        S 3:1 6:1              Today 6:7
minutes 13:10         Partners 1:3 6:5       purposes 7:18 8:10    Sandler 4:3 6:20       today's 14:8
mission 8:17            9:20 10:2,7,11,16    pursuant 2:18 8:5     scheduled 10:18        top 13:5
money 9:15,15 10:6      11:3,7,12,20,21      pursue 11:18          second 14:8            transcript 7:18,19
month 13:1,6            14:2                 pursuing 11:10        seeing 12:1            true 15:8
                      partnership 11:10      P.C 4:4               serve 9:6              typewriting 15:7
         N              11:11                                      services 1:21 6:12
N 3:1 6:1             patient 8:5,13,15               Q              6:14 9:16 10:1                U
need 7:21 11:16         8:17 9:8,18,22       quality 8:17          short 13:13            ultimately 12:14
negative 11:9           10:5,10,16 11:15     question 7:16 8:1,1   signature 14:14          13:20
neither 15:10           12:4                 questions 9:13        simple 7:15            understand 8:4
never 12:3            patients 8:11,16 9:7                         Skalet 4:12 7:1        United 1:1 6:6
nonprofit 11:15         9:15 12:8                     R            social 12:12,18 13:4   use 7:17
Northwest 6:10        pay 9:15,15            R 3:1,4 6:1             13:21
              Case 1:17-cv-01047-ESH Document 68-18 Filed 06/03/19 Page 19 of 19
                                                                                   Page 3

         V                      1            624-6221 1:22
Vaglica 1:19 2:18      1 1:6 6:3
                                                       7
  6:13 15:2            1:17-CV-1047-E...
Verdi 2:12 3:11,12       1:5 14:9            7 5:4
  6:11,18,18           10:23 2:7 6:8         750 4:5
Veritas 1:7 6:5,17     10:30 13:12                    8
  7:10 11:6,22         10:33 13:15 14:10     804-6676 3:8
  13:17                  14:11               822-5100 4:15
Vermont 4:5            1090 4:5              866 1:22
versus 6:5             11 5:5
videographer 4:18      12 13:3
  6:2,11 7:2 13:11     1250 4:13
  13:14 14:7           13 5:4
videos 11:6            1325 2:13 3:13
Videotape 1:11 2:9     1335 6:9
  6:3                  15 1:6
vs 1:6                 1629 3:6
         W                      2
wait 7:16              2,500 13:6
waived 14:14           20005 2:15 3:14 4:6
Washington 1:12        20006 3:7
 2:15 3:7,14 4:6,14    20036 4:14
 6:10                  2010 2:6
watch 11:5             2016 9:20,22 10:5
Williams 8:21,22         10:12,17
witness 4:10 7:1,3,6   2019 1:13 6:7
 13:8 14:14 15:4,6     202 3:8,15 4:7,15
 15:9                  2021 15:22
work 8:18 10:19        22 1:13 2:6
 12:7,10,11,15         22nd 6:7
 13:21 14:4            28 15:22
worked 9:10,11
 12:2                           3
                       30(b)(6) 8:6
          X            300 3:6
X 1:3,9
                                4
         Y             449-7703 3:15
year 12:18 13:5        461985 1:20
years 9:5,11           479-1111 4:7
         $                      5
$10,000 13:5           500 2:14 3:13
$2,500 13:1
                                6
